THOMAS, Justice.
Customarily this court releases opinions in all cases when capital punishment has been imposed and the judgments have been brought here for review. In such appeals we undertake to discuss and decide the points of law involved; furthermore, we examine the record of the evidence as we are obligated to do by Sec. 924.32(2), Florida Statutes 1959, F.S.A., even though the sufficiency of the evidence is not raised.
In the present case no question of law has been presented. All argument of counsel for the appellant both in the brief and personally before the court was intended to support the position that the appellant had not been proved beyond a reasonable doubt to have committed the crime of rape. The points developed were supposed discrepancies in the testimony of the witnesses and conflicts in their stories, all of which had been resolved by the jury within their province.
We have scrutinized the entire record of the evidence and have found no substance whatever to appellant’s contentions. There was abundant testimony which the jury obviously believed and, believing, justified the verdict of guilty of rape, without a recommendation of mercy, resulting in the extreme penalty.
*896We do not detail the elements of the criminal transaction because they are of such revolting nature that a record of them would only sully the pages of our reports without adding anything of value to the body of the law and without serving in any measure as precedent.
We close this matter by saying that the case was fairly tried, the verdict was justified and the ends of justice do not require a new trial.
Affirmed.
ROBERTS, C. J., and TERRELL, THORNAL, O’CONNELL, CALDWELL and HOBSON (Ret.), JJ., concur.